*741
ORDER

PER CURIAM.
Defendant appeals the judgment entered by the Circuit Court of Franklin County after a jury found him guilty of one count of murder in the second degree, § 565.021 RSMo 1994, one count of voluntary manslaughter, § 565.023 RSMo 1994, and two counts of armed criminal action, § 571.015 RSMo 1994. The court sentenced him, as a prior and persistent offender, to two terms of life imprisonment and two terms of thirty years’ imprisonment, all four sentences to be served consecutively. Defendant raises two points on appeal. One alleges plain error with respect to the trial court’s self-defense instruction; the other alleges the trial court’s “reasonable doubt” instruction incorrectly defined that term.
We have reviewed the briefs of the parties and the record on appeal. We find the claims of error to be without merit. A written opinion would serve no jurisprudential purpose. The judgment is affirmed in accordance with Rule 30.25(b).